One Hundred Tenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and sevenS. 2436IN THE SENATE OF THE UNITED
		  STATESAN ACTTo amend the Internal Revenue Code of 1986
		  to clarify the term of the Commissioner of Internal Revenue.1.Clarification of term of the Commissioner
			 of Internal Revenue(a)In generalParagraph (1) of section 7803(a) of the
			 Internal Revenue Code of 1986 (relating to appointment) is amended to read as
			 follows:(1)Appointment(A)In generalThere shall be in the Department of the
				Treasury a Commissioner of Internal Revenue who shall be appointed by the
				President, by and with the advice and consent of the Senate. Such appointment
				shall be made from individuals who, among other qualifications, have a
				demonstrated ability in management.(B)TermThe term of the Commissioner of Internal
				Revenue shall be a 5-year term, beginning with a term to commence on November
				13, 1997. Each subsequent term shall begin on the day after the date on which
				the previous term expires.(C)VacancyAny individual appointed as Commissioner of
				Internal Revenue during a term as defined in subparagraph (B) shall be
				appointed for the remainder of that term.(D)RemovalThe Commissioner may be removed at the will
				of the President.(E)ReappointmentThe Commissioner may be appointed to serve
				more than one
				term..(b)Effective
			 dateThe amendment made by
			 this section shall apply as if included in the amendment made by section
			 1102(a) of the Internal Revenue Service Restructuring and Reform Act of
			 1998.Speaker of the House of RepresentativesVice President of the United States and President of the Senate